Citation Nr: 0100029	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for low back strain.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1978 to March 
1982 and from September 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted service connection for low back 
strain and assigned a noncompensable rating. 


REMAND

At the outset, it is noteworthy that while the appeal was 
pending, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A) (VCAA) was enacted, imposing 
on VA various development and notice duties in the processing 
of claims. 

Here, the veteran was examined by VA in June 1999.  At that 
time, the examiner could find no objective evidence of 
organic pathology to explain the veteran's complaints of back 
pain.  Subsequently, the veteran asserted that the June 1999 
examination results do not accurately reflect the severity of 
his service connected low back disorder, because the 
examination was conducted shortly after he had taken 
medication to alleviate muscle spasms and back pain.  

Associated with the claims file are VA treatment records of 
the veteran dated as recently as in April 1999 showing 
ongoing treatment for back complaints.  The records show that 
the veteran was treated for waxing and waning back pain and 
medicated with Motrin and Flexeril; and it may be inferred 
from the records that the treatment continued to the present.  
Accordingly, there likely are pertinent records outstanding.  
Likewise, in light of the veteran's contentions and the 
guidance the Court has provided in Deluca v. Brown, 8 Vet. 
App. 202 (1995), another VA examination is indicated. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
specify where he has received treatment 
for his low back disorder since June 
1999, then obtain complete clinical 
records of all such treatment from the 
identified sources. 

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
ascertain the severity of his service 
connected low back disability.  The 
examiner should review the veteran's 
claims folder in conjunction with the 
examination.  Any indicated tests or 
studies should be done. The examiner 
should note detailed range of motion 
measurements for the lumbar spine and 
should state what is considered normal 
motion.  Any limitation of motion should 
be quantified in terms of slight, 
moderate, or severe.  The examiner 
should indicate whether there is pain, 
weakened movement, excess fatigability 
or incoordination on movement (and if 
so, to what extent these factors would 
be expected to increase with prolonged 
use or during flare-ups). 

The examiner should also state whether 
there is characteristic pain on motion; 
muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, 
in standing position; or osteoarthritic 
changes; narrowing or irregularity of 
joint space; abnormal mobility on forced 
motion; listing of the spine; or positive 
Goldthwait's sign.  

Any indications that the veteran's 
complaints of pain or other symptoms are 
not in accord with physical findings on 
examination should be discussed in the 
examination report.
3.  The RO should ensure that all of the 
foregoing development is completed.  The 
RO should also ensure that any additional 
development/notice requirements imposed by 
VCAA are satisfied.  Then the RO should 
readjudicate the veteran's claim.  Since 
the appeal is from an initial rating 
assigned, the RO should consider whether 
staged ratings (as per Fenderson v. West, 
12 Vet. App. 119 (1999)) are  warranted. 
If the claim remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and given adequate opportunity to 
respond.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is notified.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



